DETAILED ACTION
Receipt of Arguments/Remarks filed on December 22 2021 is acknowledged. Claims 1-20, 24-32 and 35-36 were/stand cancelled. Claim 21 was amended. Claims 21-23, 33-34 and 37-40 are pending. Claims 34 and 37-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 18 2021. Claims 21-23 and 33 are directed to the elected invention.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
              
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-23 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwendeman et al. (WO 2011088229, cited on PTO Form 1449) as evidenced by Steudle (Biophys J., 2011, cited in the Office action mailed on June 22 2021) and in view of Schwendeman et al. (US 20080182909, referred to in the Action as Schwendeman ‘909, cited in the Office action mailed on June 22 2021).  
Applicant Claims
	The instant application claims a porous self-healing biodegradable polymer matrix suitable for encapsulation of an active macromolecule selected from net 
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Schwendeman et al. is directed to active self-healing biomaterial system.  Taught are methods and compositions that load and encapsulate an agent, such as a protein in a porous self-healing polymer.  A delivery system includes a porous self-healing polymer, an ionic affinity trap within the pores of the self-healing polymer (claims 1, 3-5) and an agent associated with the ionic affinity trap (abstract and claims).  Taught is a delivery system including a porous self-healing polymer, optionally a differentially soluble material such as a saccharide or disaccharide, and one or more ionic affinity traps and plasticizers. The differentially soluble material can be employed to obtain a porous self-healing polymer network and/or to stabilize the polymeric material. A self-healing polymer having a porous network, such as PLGA microspheres, can be prepared using established methods (paragraph 0090)  In some embodiment the encapsulation efficiency is greater than 50% and in some embodiments greater than 99% with greater than 60, 70, 80, 90 and 95% also taught (paragraph 00104).  Ionic affinity trap include zinc carbonate (ZnCO3) (paragraph 0034).  Claimed ionic affinity traps include aluminum hydroxide, magnesium carbonate, etc. (claim 12).   Other dextran sulfate, chitosan and hyaluronic acids (paragraph 00120).  A differentially soluble material, such as a saccharide or similar material, can be used in forming the pores in the self-healing polymeric material.  Useful saccharides include disaccharides such as sucrose and polysaccharides such as dextran and glycosaminoglycans such heparin.  The saccharide can be used to stabilize an ionomer gel used as the ionic affinity trap (paragraph 00105).  Exemplified amount of calcium phosphate (ionic affinity trap) is 3.4% (paragraph 00133) and aluminum hydroxide (i.e. alhydrogel, ionic affinity trap) is 2.3% (paragraph 00133) or 1.35% (paragraph 00130), 2.9% (paragraph 00131). Taught is sorbing an agent to an ionic affinity trap wherein a solid polymer matrix comprises the ionic affinity trap and an aqueous solution comprising the agent (claim 20).  At  least 90% of the agent in the sorbing step is sorbed to the ionic affinity trap (claim 39).Other examples include lysozyme encapsulated in PLGA containing 0, 1.5, 4.3 or 11% magnesium carbonate (paragraph 0071).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Schwendeman et al. teaches ionic affinity traps such as metals and extracellular matrix-like materials, Schwendeman et al. does not expressly teach the use of both in the pores of the self-healing polymer network.
	While Schwendeman et al. exemplifies zinc carbonate as an ionic affinity trap, Schwendeman et al. does not generally teach zinc carbonate.  However, this deficiency is cured by Schwendeman ‘909.
	Schwendeman ‘909 is directed to method for stabilizing biologically active agents encapsulated in biodegradable controlled-release polymer.  Taught are preparing PLGA 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schwendeman et al. and Schwendeman ‘909 and utilize ionomers such as zinc carbonate in combination with polysaccharides such as dextran sulfate.  Schwendeman et al. recognizes that both of these compounds can serve as the ionic affinity trap.  Schwendeman ‘909 teaches that zinc carbonate can stabilize the biologically active agents and suggests other excipients such as saccharides can increase release duration.    As a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)  MPEP 2144.06.   Thus, one of ordinary skill in the art would have a reasonable expectation of success in utilizing PLGA microspheres (self-healing biodegradable polymer matrix having pores) with a negatively charged polysaccharide such dextran sulfate in the pores as well as an ionic affinity trap/basic additive such as zinc carbonate in the pores based on the teachings of Schwendeman et al. and Schwendeman ‘909 in order to stabilize the active molecules and polymer as well as increase release duration.  One skilled in the art would have a reasonable expectation of success as Schwendeman et al. teaches that zinc carbonate is an ionic affinity trap and Schwendeman ‘909 teaches basic additives which overlap in scope with the ionic affinity traps.  Since both materials (basic additives and ionic affinity traps) are taught as stabilizers, there is a reasonable expectation of success in their use.  Additionally, Schwendeman et al. teaches that dextran is a pore forming polymer, Schwendeman ‘909 teaches when lower amounts of the basic additive, i.e. ZnCO3 are utilized then a pore-forming agent should also be utilized to increase the number of pores.  Since dextran is a pore-forming agent, it would have been obvious to utilize both ZnCO3 and dextran sulfate when utilizing lower levels of the basic additive.  
Regarding the claimed amount of biopolymer, Schwendeman et al. teaches dextran-FITC in an amount of 65 mg/ml (6.5%) (paragraph 0060) which would read on the instant claims.  However, Schwendeman et al. does not expressly teach a range for the affinity trap. While the exact concentration is not disclosed by Schwendeman et al., 
Regarding the claimed amount of ZnCO3, Schwendeman ‘909 teaches an overlapping range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
Regarding the claimed active macromolecule, Schwendeman et al. teaches encapsulation of active and specifically teaches lysozyme with PLGA.  As evidenced by Steudle et al., lysozyme is a protein (i.e. peptide) which is positively charged (page 3017, protein models).  

Response to Arguments
Applicants’ arguments filed December 22 2021 have been fully considered but they are not persuasive. 

Regarding Applicants’ arguments, firstly, the instant claims require no particular degree of encapsulation.  In fact, claims 21 doesn’t even require the active macromolecule to be encapsulated, just that the matrix is capable of encapsulation.  Contrary to Applicants assertion, Schwendeman et al. teaches that the encapsulation efficiency is greater than 50% and, in some embodiments, greater than 99%.  Thus, In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  MPEP 2123.  Therefore, while the combination is not exemplified or the fact that some of the examples are directed to Al(OH)3 does not take away from the broader teachings of ionic affinity traps which can be utilized, absent a demonstration of the unexpectedness of the specifically claimed biopolymer and/or pH modifying species.  Regarding the concentration of biopolymer argument, while the data does show a maximum amount of loading which can be achieved and increasing the concentration of biopolymer does not affect this max loading.  This is not evidence of criticality of the concentration.  Increasing the polymer concentration to 12.6% while still only affording an active loading 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616